ILLINOIS OFFICIAL REPORTS
                                      Appellate Court




  People v. Four Thousand Eight Hundred Fifty Dollars ($4,850) United States Currency,
                              2011 IL App (4th) 100528




Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption                  v. FOUR THOUSAND EIGHT HUNDRED FIFTY DOLLARS
                         ($4,850) UNITED STATES CURRENCY, Defendant-Appellee.



District & No.           Fourth District
                         Docket No. 4–10–0528


Argued                   May 10, 2011
Filed                    July 25, 2011


Held                       The forfeiture of $4,850 seized on the ground that it was connected to
(Note: This syllabus       illegal narcotics was barred on the ground that the State exceeded the
constitutes no part of the mandatory and cumulative 97-day deadline in sections 5 and 6(A) of the
opinion of the court but Drug Asset Forfeiture Procedure Act, which is intended to promote
has been prepared by the efficiency and dispatch in governmental operations and protect a
Reporter of Decisions for property owner’s right to reasonably prompt postdeprivation
the convenience of the procedures.
reader.)


Decision Under           Appeal from the Circuit Court of Macon County, No. 07–MR–530; the
Review                   Hon. Lisa Holder White, Judge, presiding.



Judgment                 Affirmed.
Counsel on                  Jack Ahola, State’s Attorney, of Decatur (Patrick Delfino, Robert J.
Appeal                      Biderman, and Charles F. Mansfield, Assistant State’s Attorneys, of
                            counsel), for the People.

                            Sara M. Mayo, of LaBarre, Young & Behnke, of Springfield, for
                            appellee.


Panel                       JUSTICE APPLETON delivered the judgment of the court, with
                            opinion.
                            Justices Steigmann and Pope concurred in the judgment and opinion.




                                               OPINION

¶1          The police seized $4,850 in cash from the residence of Deeandre Woodland on the
        ground that the money was connected to illegal narcotics. The State thereafter brought an
        action pursuant to the Drug Asset Forfeiture Procedure Act (Act) (725 ILCS 150/1 through
        14 (West 2006)), seeking a judgment that the currency should be forfeited to the State.
        Woodland filed a motion to dismiss the forfeiture action because the State had exceeded the
        cumulative 97-day deadline in sections 5 and 6(A) of the Act (725 ILCS 150/5, 6(A) (West
        2006)). The trial court granted his motion, and the State appeals. We agree with the trial
        court that the cumulative 97-day deadline created by sections 5 and 6(A) is mandatory, not
        directory, and that missing the deadline had the consequence of barring the requested
        forfeiture. Therefore, we affirm the trial court’s judgment.

¶2                                         I. BACKGROUND
¶3          On August 30, 2007, the State’s Attorney filed a notice of forfeiture with the circuit
        court. The notice was addressed to Woodland at 1435 North Woodford Street in Decatur and
        notified him that forfeiture proceedings were pending against $4,850 in United States
        currency, which the police seized on April 18, 2007, at 227 North 25th Street. The notice
        referred to Woodland as an owner of this currency and warned him that he might forfeit his
        ownership unless, within 45 days, he filed two documents with the State’s Attorney’s office:
        (1) a verified claim for the return of the currency, setting forth his interest in the currency and
        why that interest was not subject to forfeiture; and (2) a cost bond or, alternatively, an
        indigency affidavit.
¶4          On October 11, 2007, Woodland filed two documents with the circuit court: (1) a
        document entitled “Verified Claim and Motion To Dismiss” and (2) an indigency affidavit.
        In the first document, Woodland stated he had acquired the $4,850 “as the result of the sale


                                                   -2-
     of a motor vehicle, a 1997 Ford Expedition XLT, to Christy Rubi on or about April 10,
     2007.”
¶5        In addition to explaining where the currency came from and why it was not subject to
     forfeiture, the “Verified Claim and Motion To Dismiss” pointed out the State’s
     noncompliance with sections 5 and 6(A) of the Act (725 ILCS 150/5, 6(A) (West 2006)).
     Section 5 required the police, within 52 days after seizing the currency, to notify the State’s
     Attorney of the seizure, and section 6(A) required the State’s Attorney, within 45 days after
     receiving the notice of seizure from the police, to cause a notice of pending forfeiture to be
     given to the owner of the currency. Woodland observed that under those two statutory
     provisions, sections 5 and 6(A), the State had, at the most, a total of 97 days after the seizure
     of the currency to give him notice of a pending forfeiture (52 + 45 = 97). He further observed
     that the State had missed this cumulative 97-day deadline. The police seized the currency on
     April 18, 2007, and 134 days later, on August 30, 2007, the State’s Attorney gave Woodland
     notice of a pending forfeiture. Consequently, in his “Verified Claim and Motion To
     Dismiss,” Woodland requested “[t]hat the forfeiture action herein commenced be dismissed,
     with prejudice,” and that the $4,850 be returned to him.
¶6        On June 4, 2008, by docket entry, the trial court granted Woodland’s motion for
     dismissal for the reason Woodland had urged, namely, the violation of the cumulative 97-day
     deadline in sections 5 and 6(A) (725 ILCS 150/5, 6(A) (West 2006)).
¶7        The State appealed, and on December 24, 2009, we dismissed the appeal for lack of
     subject-matter jurisdiction. People v. One Thousand Two Hundred Forty Dollars ($1,240),
     396 Ill. App. 3d 665, 667 (2009). We reasoned that because the State’s Attorney had not yet
     filed a verified complaint pursuant to section 9(A) of the Act (725 ILCS 150/9(A) (West
     2006)), the trial court “lacked jurisdiction over Woodland’s motion to dismiss.” $1,240, 396
     Ill. App. 3d at 672. We explained that under the Act, “Woodland had to file his own verified
     claim with the State’s Attorney for the return of the property” (he had done so) and that “the
     State’s Attorney had then to file a verified complaint thereby commencing the judicial
     forfeiture proceeding. Because the latter never occurred, the court lacked jurisdiction,” so we
     held. Id.
¶8        On March 16, 2010, the State filed a verified complaint, which alleged as follows. On
     November 10, 2006, the police stopped Woodland in the 300 block of East Division Street
     for a traffic violation. During the traffic stop, the police searched Woodland’s person and
     found $1,240 in currency as well as a digital scale with cocaine residue on it. On April 18,
     2007, the police executed a warrant to search Woodland’s residence at 227 North 25th Street.
     Woodland was home at the time. The police found an open bag of dog food by the back door,
     and inside the bag, they found a total of $4,850 in currency, banded into five separate
     bundles. In a trash can just outside the back door, the police found two plastic-bag corners
     with cocaine residue inside them. While searching the residence, the police questioned
     Woodland, and he stated he was unemployed. The complaint alleged that the $4,850 that the
     police had found in the bag of dog food was subject to forfeiture because the money was
     connected with drug trafficking.
¶9        On April 7, 2010, instead of filing an answer, Woodland filed a motion to dismiss the


                                               -3-
       State’s complaint, and to return the $4,850 to him, for the same reason he had stated in his
       previous (premature) motion for dismissal, namely, the State had waited more than 97 days
       after seizing the currency to give him notice of a pending forfeiture, thereby violating
       sections 5 and 6(A) of the Act (725 ILCS 150/5, 6(A) (West 2006)). In a docket entry on July
       1, 2010, the trial court granted Woodland’s motion, again for that reason.
¶ 10       This appeal followed.

¶ 11                                        II. ANALYSIS
¶ 12                   A. The State’s Confusion of Standing With Jurisdiction
¶ 13       The State argues that section 9(E) of the Act (725 ILCS 150/9(E) (West 2008)) required
       Woodland to file an answer to the complaint within 45 days after service of the complaint
       and that because Woodland never filed an answer, he never established his standing to appear
       before the trial court in this in rem forfeiture proceeding. The State further argues that
       because Woodland never established his standing, he “failed to bring himself within the
       circuit court’s jurisdiction[ ] and he failed [to] invoke its jurisdiction over the subject matter
       of his motion.”
¶ 14       Thus, the State takes the position that because Woodland never established his standing,
       the trial court lacked personal jurisdiction over him and the court also lacked subject-matter
       jurisdiction. The State is mistaken on both points. Under Illinois law (in contrast to federal
       law), standing has nothing to do with subject-matter jurisdiction. Lebron v. Gottlieb
       Memorial Hospital, 237 Ill. 2d 217, 253-54, 254 n.4 (2010). As for the asserted lack of
       personal jurisdiction over Woodland, in rem jurisdiction is an alternative to personal
       jurisdiction (In re Possession & Control of the Commissioner of Banks & Real Estate of
       Independent Trust Corp., 327 Ill. App. 3d 441, 463 (2001)), and besides, Woodland
       submitted himself to the jurisdiction of the trial court by appearing generally and arguing that
       the State’s complaint should be dismissed and that the currency should be returned to him
       (see In re Possession, 327 Ill. App. 3d at 464).

¶ 15                               B. The Standing of Woodland
¶ 16       The State contends that Woodland had to file an answer in order to show that he had
       standing, a “real interest in the outcome of the controversy.” People v. $1,124,905 U.S.
       Currency & One 1988 Chevrolet Astro Van, 177 Ill. 2d 314, 328 (1997). We disagree. It
       already was apparent from the State’s own filings that Woodland had standing.
¶ 17       In its notice of pending forfeiture, for example, the State identified Woodland as the
       owner of the currency. Also, the verified complaint alleged that the police found the currency
       inside a bag of dog food in Woodland’s residence. If money is found inside a person’s
       residence, the money presumably belongs to that person. Ownership of personal property,
       including money, is presumed from the possession of it (Brownell v. Dixon, 37 Ill. 197, 206
       (1865); People v. Hermann, 150 Ill. App. 3d 224, 230 (1986); Lyon & Healy v. Walldren,
       201 Ill. App. 609, 612 (1916); State v. One Hundred Fifty-Two Thousand, Seven Hundred
       Sixty, & 00/100 Dollars ($152,760.00), in United States Currency, 87 S.W.3d 374, 380 (Mo.


                                                  -4-
       Ct. App. 2002)), and personal property located inside a person’s residence is considered to
       be in the constructive possession of that person (People v. Morrison, 178 Ill. App. 3d 76, 90
       (1988); Bishop v. Ellsworth, 91 Ill. App. 2d 386, 391 (1968)). Because Woodland controlled
       his residence at 227 North 25th Street along with everything inside it, he was in constructive
       possession of the $4,850 and therefore was presumably its owner. When the police took the
       $4,850, Woodland, the presumptive owner of the currency, suffered an “injury in fact to a
       legally cognizable interest.” Greer v. Illinois Housing Development Authority, 122 Ill. 2d
       462, 492 (1988). Hence, contrary to the State’s argument, he has standing.

¶ 18                       C. The State’s Request for a Default Judgment
¶ 19        Because Woodland filed no answer as required by section 9(E) of the Act (725 ILCS
       150/9(E) (West 2008)) but instead filed a motion for dismissal, the State requests that we
       vacate the trial court’s judgment and remand this case with directions to enter a default
       judgment in the State’s favor and to declare the $4,850 to be forfeited. Actually, the State has
       forfeited its objection to the lack of an answer because the State never made that objection
       in the proceedings below. See In re Marriage of Di Angelo, 159 Ill. App. 3d 293, 300 (1987).
       We have reviewed the common-law record as well as the transcript of the June 22, 2010,
       hearing on Woodland’s motion for dismissal, and it does not appear that the State ever
       mentioned the lack of an answer. A nonjurisdictional argument made for the first time on
       appeal is considered to be forfeited. Vine Street Clinic v. HealthLink, Inc., 222 Ill. 2d 276,
       301 (2006); People v. Amerman, 50 Ill. 2d 196, 197 (1971).

¶ 20               D. Is the Cumulative 97-Day Deadline in Sections 5 and 6(A)
                                  of the Act Mandatory or Directory?
¶ 21        The Act imposes deadlines on the police and the State’s Attorney after the police seize
       property. Within 52 days after seizing the property, the police must notify the State’s
       Attorney of the seizure. 725 ILCS 150/5 (West 2006). If the property is worth $20,000 or
       less, the State’s Attorney must cause a notice of pending forfeiture to be given to the owner
       within 45 days after the State’s Attorney receives notice from the police. 725 ILCS 150/6(A)
       (West 2006). The owner then has 45 days after receiving notice from the State’s Attorney to
       file a verified claim and a cost bond (or an indigency affidavit) with the State’s Attorney’s
       office. 725 ILCS 150/6(C)(1) (West 2006). Then, within 45 days after receiving the claim
       and the cost bond, the State’s Attorney must institute judicial in rem forfeiture proceedings
       by filing a verified complaint in circuit court. 725 ILCS 150/6(C)(2) (West 2006). So, unless
       these time periods are stayed while the property is retained for evidence (725 ILCS 150/10
       (West 2006)), the Act contemplates that no later than 187 days after the seizure of property
       worth $20,000 or less, the State’s Attorney shall file a complaint seeking a judgment that the
       owner has forfeited the property, assuming that the owner has filed a timely claim (52 + 45
       + 45 + 45 = 187).
¶ 22        In his brief, Woodland observes that the State violated section 6(C)(2) of the Act by
       failing to file a verified complaint within 45 days after receiving his verified claim and his
       indigency affidavit. See 725 ILCS 150/6(C)(2) (West 2006). He filed his claim and his

                                                 -5-
       indigency affidavit on October 11, 2007, and it was not until 888 days later, on March 16,
       2010, that the State filed its verified complaint. In its reply brief, however, the State argues
       that Woodland has forfeited the 45-day statute of limitations in section 6(C)(2) because he
       did not cite section 6(C)(2) in trial court but cited only sections 5 and 6(A). The State is
       correct. It long has been a rule of the common law that statutes of limitations must be
       specially pleaded or else they are forfeited (Gebhart v. Adams, 23 Ill. 397, 399 (1860)), and
       presumably that rule applies to proceedings under the Act. Given that Woodland has
       procedurally forfeited his contention that the State exceeded the deadline in section 6(C)(2),
       we are left with the contention that the State exceeded, by 37 days, the cumulative 97-day
       deadline in sections 5 and 6(A) (134 - 97 = 37).
¶ 23        The question in this appeal is whether that delay defeats the State’s forfeiture action. In
       other words, is the cumulative 97-day deadline in sections 5 and 6(A) (725 ILCS 150/5, 6(A)
       (West 2006)) mandatory or directory?
¶ 24        A mandatory provision and a directory provision are both couched in obligatory
       language, but they differ in that noncompliance with a mandatory provision vitiates the
       governmental action, whereas noncompliance with a directory provision has no such effect.
       As the supreme court has explained, “ ‘the “directory” or “mandatory” designation does not
       refer to whether a particular statutory requirement is “permissive” or “obligatory,” but
       instead simply denotes whether the failure to comply with a particular procedural step will
       or will not have the effect of invalidating the governmental action to which the procedural
       requirement relates.’ ” People v. Robinson, 217 Ill. 2d 43, 51-52 (2005) (quoting Morris v.
       County of Marin, 559 P.2d 606, 610-11 (Cal. 1977)).
¶ 25        Whether a statutory provision is mandatory or directory is a matter of statutory
       construction. Our goal is to determine, de novo, what the legislature intended. Robinson, 217
       Ill. 2d at 54. From the use of the command verb “shall” in sections 5 and 6(A) (725 ILCS
       150/5, 6(A) (West 2006)), we can rule out that the legislature intended the deadlines in those
       sections to be optional. “Shall” means “shall,” and the legislature intended those deadlines
       to be met. See Robinson, 217 Ill. 2d at 50-51. That conclusion, however, does not resolve the
       question of consequences. Just because the legislature intended the deadlines to be met, it
       does not necessarily follow that the legislature intended that a missed deadline would bar a
       forfeiture. See Robinson, 217 Ill. 2d at 54 (“[W]henever *** the mandatory-directory
       dichotomy is at issue the word ‘shall’ is not determinative.”). In the Act, the legislature does
       not specify any consequence if the police disobey the procedural command to send a notice
       of seizure to the State’s Attorney within 52 days after the seizure (725 ILCS 150/5 (West
       2006)) or if the State’s Attorney disobeys the procedural command to send a notice of
       pending forfeiture to the owner within 45 days after receiving notice of seizure from the
       police (725 ILCS 150/6(A) (West 2006)).
¶ 26        We begin with the presumption that a procedural command to a governmental official
       is directory. The supreme court has said: “With respect to the mandatory/directory
       dichotomy, we presume that language issuing a procedural command to a government
       official indicates an intent that the statute is directory.” People v. Delvillar, 235 Ill. 2d 507,
       517 (2009). This presumption, however, like all presumptions, can be rebutted. “This
       presumption is overcome under either of two conditions. A provision is mandatory under this

                                                  -6-
       dichotomy when there is negative language prohibiting further action in the case of
       noncompliance or when the right the provision is designed to protect would generally be
       injured under a directory reading.” Id.
¶ 27       Woodland argues that the second condition is fulfilled in this case. He argues that giving
       a directory meaning to the deadlines in sections 5 and 6(A) (725 ILCS 150/5, 6(A) (West
       2006)) generally would injure the right those deadlines were designed to protect, namely, “an
       individual’s fundamental right to his own property.” In support of that argument, Woodland
       cites some decisions from other states, including State v. 1978 LTD II, 701 P.2d 1365 (Mont.
       1985), and State v. Rosen, 240 N.W.2d 168 (Wis. 1976). In both of those cases, a deadline
       in a civil forfeiture statute was missed, giving the courts occasion to reflect on the purpose
       behind the deadlines. The Supreme Court of Montana observed that the forfeiture statute was
       “an exception to the general rule that property [might] not be seized without a prior
       factfinding hearing.” 1978 LTD II, 701 P.2d at 1367. The Montana court agreed with Rosen
       that “because such seizures [were] ex parte, the statutory safeguards should be rigidly
       adhered to.” Id. The purpose of the statutory deadlines was “ ‘to provide a prompt
       adjudication of the issues involved in the forfeiture proceeding’ ” and to “ ‘seek to mitigate
       the harsh effects of the seizure and forfeiture proceeding.’ ” Id. (quoting Rosen, 240 N.W.2d
       at 172).
¶ 28       Thus, by the reasoning of the supreme courts of Montana and Wisconsin, the purpose of
       putting deadlines in forfeiture statutes is to mitigate the harsh effects of seizing property
       without a prior hearing. The mitigation occurs, of course, by giving the property owner a
       reasonably prompt opportunity for a postdeprivation hearing preceded by a meaningful
       notice. This is the right that the deadlines seek to protect: the right to timely postdeprivation
       procedures so as to lessen the harshness of seizing a person’s property before giving that
       person an opportunity for a hearing.
¶ 29       Again, if disregarding such deadlines “generally” would injure the right the deadlines
       were designed to protect, the deadlines are mandatory. Delvillar, 235 Ill. 2d at 517;
       Robinson, 217 Ill. 2d at 58. Not all procedures exist to protect rights. Procedures also can
       serve the interest of governmental efficiency. The United States Supreme Court has
       explained:
               “There are undoubtedly many statutory requisitions [(requirements)] intended for the
           guide of officers in the conduct of business devolved upon them, which do not limit their
           power or render its exercise in disregard of the requisitions ineffectual. Such generally
           are regulations designed to secure order, system, and dispatch in proceedings, and by a
           disregard of which the rights of parties interested cannot be injuriously affected.
           Provisions of this character are not usually regarded as mandatory unless accompanied
           by negative words importing that the acts required shall not be done in any other manner
           or time than that designated. But when the requisitions prescribed are intended for the
           protection of the citizen, and to prevent a sacrifice of his property, and by a disregard of
           which his rights might be and generally would be injuriously affected, they are not
           directory but mandatory. They must be followed or the acts done will be invalid. The
           power of the officer in all such cases is limited by the manner and conditions prescribed
           for its exercise.” French v. Edwards, 80 U.S. 506, 511 (1871), quoted in People v.

                                                 -7-
           Jennings, 3 Ill. 2d 125, 127 (1954).
¶ 30       In other words, some statutory procedures have the sole purpose of promoting order and
       efficiency in governmental operations, and disregarding these procedures generally will not
       injure anyone’s rights but merely will make government less orderly and less efficient.
       Unless the statute says otherwise, noncompliance with these order-enhancing procedures will
       not invalidate the governmental action to which they relate. “[P]articular [statutory]
       provisions may be regarded as directory merely; by which is meant that they are to be
       considered as giving directions which ought to be followed, but not as so limiting the power
       in respect to which the directions are given that it cannot be effectually exercised without
       observing them.” (Emphases in original.) Thomas M. Cooley, Constitutional Limitations 74
       (1868), cited in French, 80 U.S. at 511 n.9. Directory procedures are directions that
       governmental officials ought to follow if they are doing their job properly, but such
       procedures are not conditions on the exercise of their power. Mandatory procedures, by
       contrast, limit power. Noncompliance with mandatory procedures invalidates the
       governmental action to which they relate because mandatory procedures are designed to
       protect people’s rights, such as the right to property.
¶ 31       This is not to say that mandatory procedures are indifferent to order and efficiency.
       Violating someone’s rights could be considered a disorderly way to transact governmental
       business. Orderliness and individual rights are not mutually exclusive values. Mandatory
       procedures can promote both values. While one of the values–governmental efficiency–is
       inessential to the validity of the governmental action, the law will not tolerate a sacrifice of
       the other value, the rights of citizens. Therefore, the power of the governmental official is
       conditional on compliance with the mandatory procedure.
¶ 32       To determine whether a procedure is mandatory and therefore a limitation on power, we
       have to ascertain, by a process of inference, whether the purposes of the procedure include
       the protection of rights. “[T]his question [is] to be decided by ascertaining whether any
       advantage would be lost, or right destroyed, or benefit sacrificed, either to the public or to
       any individual, by holding the provision directory.” Thomas M. Cooley, Treatise on
       Constitutional Limitations 76 (1868), cited in French, 80 U.S. at 511 n.9. The State disputes
       that holding the deadlines in sections 5 and 6(A) (725 ILCS 150/5, 6(A) (West 2006)) to be
       directory would generally have an injurious effect on rights. The State admits that
       “[c]ertainly, cumulative tardiness beyond the maximum, 97 days’ obligation, would delay
       the State’s initiating proceedings against the seized property, would delay the State’s
       notifying owners and interest holders, and would likely delay the filing of a claim under
       section 6(C) of the Forfeiture Act.” The State also admits that these delays could in turn
       “delay return of the property.” Nevertheless, the State points out that “[s]uch a delay ***
       would not, in and by itself, divest an owner or interest holder of his or her rights in the
       property.” The owner still could file a claim and a cost bond within 30 days after the State’s
       Attorney declares a forfeiture (725 ILCS 150/14 (West 2008)), and, the State further points
       out, the period of limitation for “[a] civil action under this Act” is five years. 725 ILCS
       150/9(L) (West 2008).
¶ 33       Besides, the State argues, Woodland suffered no prejudice from the 37-day delay in
       sending him the notice of pending forfeiture. He filed his verified claim and his indigency

                                                 -8-
       affidavit on time. The State suggests it is highly unlikely that any claimant would lose his or
       her right to file a claim if the police and State’s Attorney disregarded the deadlines in
       sections 5 and 6(A) (725 ILCS 150/5, 6(A) (West 2008))–just as in Robinson, 217 Ill. 2d at
       57, the supreme court concluded it was unlikely that a petitioner’s right to appeal the
       dismissal of a postconviction petition would be prejudiced by the circuit clerk’s violation of
       section 122–2.1(a)(2) of the Post-Conviction Hearing Act (725 ILCS 5/122–2.1(a)(2) (West
       2000)), which required the clerk to serve the dismissal order upon the petitioner within 10
       days after its entry.
¶ 34        In Robinson, however, the right at issue was the right to file an appeal, whereas in the
       present case, the right at issue is not simply the right to file a claim but also the right to
       reasonably prompt postdeprivation procedures. Looking at the difference from another angle,
       the postconviction petitioner in Robinson and the owner of the seized property are not truly
       comparable. It was only after a hearing that the postconviction petitioner in Robinson
       incurred a penalty, whereas the owner of the seized property has incurred a penalty, i.e.,
       dispossession of property, before being afforded the opportunity for a hearing. The
       dispossession is itself a financial harm because the use of property has value; being deprived
       of it, even temporarily, causes hardship. Consequently, the owner of the property is entitled
       to expect reasonably prompt postdeprivation procedures: the opportunity for a hearing at a
       meaningful time (Cleveland Board of Education v. Loudermill, 470 U.S. 532, 547 (1985)),
       preceded by a meaningful notice (Kosakowski v. Board of Trustees of the City of Calumet
       City Police Pension Fund, 389 Ill. App. 3d 381, 387 (2009)). See also Fuentes v. Shevin, 407
       U.S. 67, 82 (1972) (except in extraordinary circumstances in which a valid governmental
       interest justifies postponing the hearing until after the seizure, an opportunity for a hearing
       must be provided before the seizure of property); United States v. James Daniel Good Real
       Property, 510 U.S. 43, 53 (1993) (both the fourth and fifth amendments require notice and
       an opportunity for a hearing before the seizure of real, as opposed to personal, property);
       Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679-80 (1974) (the government
       did not have to provide notice and an opportunity for a hearing before seizing a yacht that
       was subject to civil forfeiture, because the extraordinary circumstances mentioned in Fuentes
       existed); United States v. Eight Thousand Eight Hundred & Fifty Dollars ($8,850) in United
       States Currency, 461 U.S. 555, 564 (1983) (whether the delay in providing an opportunity
       for a postdeprivation hearing is so unreasonable as to violate due process depends on a
       weighing of four factors: the length of the delay, the reason for the delay, the claimant’s
       assertion of his or her right, and prejudice to the claimant). The cumulative 97-day deadline
       in sections 5 and 6(A) (725 ILCS 150/5, 6(A) (West 2006)) represents the legislative
       judgment of what is the maximum length of time, consistent with reasonableness, that the
       State may allow to pass between the seizure and the giving of a notice of pending forfeiture
       to the property owner. See Lyon v. Department of Children & Family Services, 209 Ill. 2d
       264, 274 (2004). By corollary, in the legislative judgment, exceeding those 97 days is
       unreasonable and injurious.
¶ 35        In summary, we conclude that the cumulative 97-day deadline in sections 5 and 6(A) of
       the Act (725 ILCS 150/5, 6(A) (West 2006)) has the purpose not only of promoting
       efficiency and dispatch in governmental operations but also of protecting the property

                                                -9-
       owner’s right to reasonably prompt postdeprivation procedures. We further conclude that
       making the deadline directory would tend to injure that right. See Theodore Sedgwick,
       Treatise of the Rules Which Govern the Interpretation & Application of Statutory and
       Constitutional Law 375 (1857) (“the recognition of the doctrine that explicit provisions of
       statutes can be disregarded with entire impunity as to the result of the particular proceeding,
       is likely to lead to unbounded negligence and indifference on the part of public officers”),
       cited in French, 80 U.S. at 511. Therefore, the cumulative 97-day deadline in sections 5 and
       6(A) of the Act is a mandatory procedure, the disregard of which vitiates the contemplated
       forfeiture.

¶ 36                       E. The Asserted Preemptive Effect of Section 9(A)
¶ 37        The State argues that on its face, the timing provision in section 9(A) (725 ILCS
       150/9(A) (West 2006)) “preempts” the timing provision in section 6(A) (725 ILCS 150/6(A)
       (West 2006)). Section 9(A) does not say, though, that it preempts section 6(A), and the two
       different procedures in sections 9(A) and 6(A) can coexist. Section 6(A) discusses when the
       State’s Attorney “shall cause notice of pending forfeiture to be given”: “within 45 days of
       the receipt of notice of seizure from the seizing agency.” 725 ILCS 150/6(A) (West 2006).
       Section 9(A), by contrast, discusses when the State’s Attorney “shall institute judicial
       forfeiture proceedings by filing a verified complaint”: “within 45 days of the receipt of notice
       of seizure by seizing agency or the filing of the claim and cost bond, whichever is later.” 725
       ILCS 150/9(A) (West 2006).
¶ 38        Section 9(A) envisions the possibility that the owner might file a claim and a cost bond
       early, before the expiration of the 52-day period that the police are allowed for sending a
       notice of seizure to the State’s Attorney (see 725 ILCS 150/5 (West 2006)) and before the
       expiration of the ensuing 45-day period that the State’s Attorney is allowed for sending a
       notice of pending forfeiture to the owner (see 725 ILCS 150/6(A) (West 2006)). In that
       event–if the owner files a claim early–section 9(A) ensures that governmental officials still
       have adequate time to review the facts and to make a conscientious decision: the police still
       have their 52 days to send a notice of seizure to the State’s Attorney (a notice which, among
       other things, estimates the value of the property and describes the circumstances in which it
       was seized (725 ILCS 150/5 (West 2006))), and the State’s Attorney still has 45 days after
       receiving the notice from the police to file a verified complaint (as well as give a notice of
       pending forfeiture to the owner pursuant to section 6(A)).
¶ 39        Woodland, however, did not file his claim early; he filed it after receiving the notice of
       pending forfeiture from the State’s Attorney. Hence, the latest of the events in section 9(A)
       is the filing of the claim, and the normal order of procedures, with the associated deadlines,
       is intact, i.e., a notice of seizure from the police, followed by a notice of pending forfeiture
       from the State’s Attorney, followed by a claim, followed by a complaint. We are
       unconvinced that the legislature would prescribe deadlines in sections 5 and 6(A) only to
       nullify them in section 9(A). See Lemont-Bromberek Combined School District No. 113(a)
       v. Walter, 279 Ill. App. 3d 847, 850 (1996) (“Courts construe statutes to give effect to each
       section [citation], presuming that the legislature did not intend absurd, unjust or unreasonable


                                                -10-
       consequences [citation].”).

¶ 40                     F. The Asserted Preemptive Effect of Section 9(L)
¶ 41        The State contends that “[i]n concert with section 9(A), section 9(L) preempts the timing
       provisions not only of section 6(A) but also of section 5.” Section 9(L) is a five-year statute
       of limitations, and it provides as follows: “A civil action under this Act must be commenced
       within 5 years after the last conduct giving rise to forfeiture became known or should have
       become known or 5 years after the forfeitable property is discovered, whichever is later,
       excluding any time during which either the property or claimant is out of the State or in
       confinement or during which criminal proceedings relating to the same conduct are in
       progress.” 725 ILCS 150/9(L) (West 2006). Because it would be nonsensical to speak of
       property owners knowing of their own conduct or discovering their own property, “[a] civil
       action,” in section 9(L), must refer exclusively to a forfeiture action by the State (not an
       action by the property owner). Under section 9(L), the State must file a verified complaint
       for forfeiture by the latest of two dates: (1) five years after the last conduct giving rise to
       forfeiture became known or should have become known or (2) five years after the forfeitable
       property was discovered.
¶ 42        Considering that section 9(L) discusses the deadline for filing a verified complaint for
       forfeiture, the State’s argument that section 9(L) overrides sections 5 and 6(A) is a little
       difficult to follow. Sections 5 and 6(A) impose deadlines for other procedures, procedures
       other than the filing of the complaint. By giving the State’s Attorney five years to file a
       complaint, section 9(L) does not logically excuse the police from sending a notice of seizure
       to the State’s Attorney within 52 days after the seizure (see 725 ILCS 150/5 (West 2006))
       or the State’s Attorney from sending a notice of pending forfeiture to the property owner
       within 45 days after receiving the notice from the police (see 725 ILCS 150/6(A) (West
       2006)).
¶ 43        Admittedly, at first glance, section 9(L) might appear to conflict with section 6(C)(2)
       (725 ILCS 150/6(C)(2) (West 2006)), which requires the State’s Attorney to “institute
       judicial in rem forfeiture proceedings” within 45 days after receiving the verified claim and
       the cost bond (or indigency affidavit) from the owner of the seized property. If the owner
       files a verified claim and a cost bond, the State’s Attorney probably could not wait five years
       after the latest of the triggering events in section 9(L) to file a verified complaint without
       missing the 45-day deadline in section 6(C)(2). Nevertheless, sections 9(L) and 6(C)(2) can
       be interpreted in such a way that they do not conflict. When statutory provisions relate to the
       same subject, they “must be compared and construed with reference to each other so that
       effect may be given to all of the provisions to the extent possible, even where an apparent
       conflict exists.” Flynn v. Industrial Comm’n, 211 Ill. 2d 546, 555 (2004). If we construe
       sections 9(L) and 6(C)(2) together, section 9(L) does not nullify section 6(C)(2) but, rather,
       section 9(L) is subject to section 6(C)(2).
¶ 44        Here is how section 9(L) and the preceding sections of the Act can operate in tandem. If
       the State does not seize the property, section 9(L) (725 ILCS 150/9(L) (West 2006)) gives
       the State’s Attorney five years after the latest of two dates to file a verified complaint for


                                                -11-
       forfeiture: (1) five years after the last conduct giving rise to forfeiture became known or
       should have become known or (2) five years after the forfeitable property was discovered.
       If the State seizes the property, however, the deadlines in sections 5, 6(A), 6(C)(2), and 9(L)
       all become applicable. The five-year period in section 9(L) remains the outer limit beyond
       which a forfeiture proceeding is barred, and scrupulously observing the deadlines in sections
       5 and 6 will not save the forfeiture action from being time-barred if the complaint is filed
       beyond the five-year limit in section 9(L). On the other hand, keeping the deadline in section
       9(L) but violating the deadlines in sections 5 and 6 will not save the forfeiture action from
       being time-barred, either. As a practical matter, this construction is necessary because
       interpreting section 9(L) so as to allow the State to seize property and to take no further
       action for years on end would almost certainly put section 9(L) at odds with the
       constitutional right against deprivation of property without due process of law. See U.S.
       Const., amend. V; Ill. Const. 1970, art. I, § 2; $8,850, 461 U.S. at 564.
¶ 45        Because of this constitutional necessity of affording reasonably prompt postdeprivation
       procedures after the seizure of property, one of the cases that the State cites in its brief, Good,
       is distinguishable, even though the Supreme Court in that case held that a five-year statute
       of limitations prevailed over internal timing requirements (Good, 510 U.S. at 65). The
       significant difference between Good and the present case is that in Good, the government had
       not seized the claimant’s property (his house) before filing its in rem action.
¶ 46        In Good, 510 U.S. at 46, the Hawaiian police executed a warrant to search the claimant’s
       house, and they found marijuana and drug paraphernalia inside. Six months later, the
       claimant pleaded guilty to a drug offense in state court, and he was sentenced to one year in
       jail, five years of probation, and a fine. He also forfeited some cash the police had found on
       the premises. Id. About 4 1/2 years after the Hawaiian police discovered the marijuana in the
       house, the federal government filed an in rem action in district court, seeking a forfeiture of
       the house and the four-acre parcel on which it stood. Id. The district court issued a “warrant
       of arrest in rem,” whereupon the federal government seized the real estate. Good, 510 U.S.
       at 47.
¶ 47        One of the arguments that the claimant made on appeal was that the government’s
       forfeiture action was time-barred because the government had failed to comply with the
       internal timing requirements in sections 1602 through 1604 of title 19 of the United States
       Code (19 U.S.C. §§ 1602 through 1604 (1988)). Good, 510 U.S. at 63. Section 881(d) of the
       federal forfeiture statute (21 U.S.C. § 881(d) (1988)) incorporated “ ‘provisions of law
       relating to the seizure, summary and judicial forfeiture, and condemnation of property for
       violation of the customs law’ ” (Good, 510 U.S. at 63 (quoting 21 U.S.C. § 881(d) (1988))),
       and the customs laws in turn contained a five-year statute of limitations (19 U.S.C. § 1621
       (1988)) as well as a series of internal timing requirements (19 U.S.C. §§ 1602 through 1604
       (1988)). Good, 510 U.S. at 63.
¶ 48        The statute of limitations in section 1621 began running from the time the drug offense
       was discovered. Section 1621 provided: “ ‘No suit or action to recover any pecuniary penalty
       or forfeiture of property accruing under the customs laws shall be instituted unless such suit
       or action is commenced within five years after the time when the alleged offense was
       discovered.’ ” Good, 510 U.S. at 63 (quoting 19 U.S.C. § 1621 (1988)). Under section 1621,

                                                  -12-
       the government’s in rem forfeiture action was timely, because the government filed the
       action 4 1/2 years after the police discovered the marijuana. See Good, 510 U.S. at 46.
¶ 49       Under the internal timing requirements, however–under sections 1602 through 1604 (19
       U.S.C. §§ 1602 through 1604 (1988))–the government’s action was not timely, because those
       sections required governmental officers to act “immediately,” “promptly,” and “forthwith.”
       Section 1602 required that a customs agent “ ‘report immediately’ ” to a customs officer
       every seizure for violation of the customs laws and every violation of the customs laws.
       Good, 510 U.S. at 63 (quoting 19 U.S.C. § 1602 (1988)). Section 1603 required that the
       customs officer “ ‘report promptly’ ” such seizures or violations to the United States
       attorney. Good, 510 U.S. at 63 (quoting 19 U.S.C. § 1603 (1988)). And section 1604 required
       the Attorney General “ ‘forthwith to cause the proper proceedings to be commenced’ ” if it
       seemed probable that any fine, penalty, or forfeiture had been incurred. Good, 510 U.S. at
       63 (quoting 19 U.S.C. § 1604 (1988)). There appeared to be no dispute that waiting 4 1/2
       years after the discovery of the marijuana to file the forfeiture action failed to conform to the
       adverbs “immediately,” “promptly,” and “forthwith.”
¶ 50       Nevertheless, citing French among other authorities, the Supreme Court held that the
       internal timing requirements in sections 1602 through 1604 were directory instead of
       mandatory. Good, 510 U.S. at 63. The intent behind sections 1602 through 1604 was not to
       protect the property owner but, rather, to ensure that the government was prompt in obtaining
       revenue from property that was subject to forfeiture. Good, 510 U.S. at 65. Section 1621, the
       five-year statute of limitations, was the provision designed for the protection of property
       owners. The Supreme Court said: “Because § 1621 contains a statute of limitations–the usual
       legal protection against stale claims–we doubt Congress intended to require dismissal of a
       forfeiture action for noncompliance with the internal timing requirements of §§ 1602-1604.”
       Good, 510 U.S. at 65.
¶ 51       In interpreting sections 1602 through 1604 (19 U.S.C. §§ 1601 through 1604 (1988)) as
       directory and section 1621 (19 U.S.C. § 1621 (1988)) as mandatory, the Supreme Court
       interpreted title 21, section 881 (21 U.S.C. § 881 (1988)), which, in subsection (d) (21 U.S.C.
       § 881(d) (1988)), incorporated those sections. Good, 510 U.S. at 63. We are supposed to
       interpret the Illinois statute in conformity with federal courts’ interpretation of section 881.
       Section 2 of the Act says in part:
           “The General Assembly further finds that the federal narcotics civil forfeiture statute
           upon which this Act is based has been very successful in deterring the use and
           distribution of controlled substances within this State and throughout the country. It is
           therefore the intent of the General Assembly that the forfeiture provisions of this Act be
           construed in light of the federal forfeiture provisions contained in 21 U.S.C. 881 as
           interpreted by the federal courts, except to the extent that the provisions of this Act
           expressly differ therefrom.” 725 ILCS 150/2 (West 2006).
¶ 52       The operative phrase here is “except to the extent that the provisions of this Act expressly
       differ therefrom.” It is true that sections 1602 and 1603(b) (19 U.S.C. §§ 1602, 1603(b)
       (2006)) are analogous to section 5 of the Act (725 ILCS 150/5 (West 2006)) in that they
       require law-enforcement officials to communicate expeditiously with the prosecutor, and it


                                                 -13-
       is true that section 1604 (19 U.S.C. § 1604 (2006)) is analogous to sections 6(C)(2) and 9(A)
       of the Act (725 ILCS 150/6(C)(2), 9(A) (West 2006)) in that it requires the prosecutor to
       expeditiously bring suit. Sections 1602 through 1604 are different, however, from sections
       5, 6(C)(2), and 9(A) in that in sections 1602 through 1604, a seizure of property is not the
       only event that obliges the governmental officials to act expeditiously.
¶ 53        For example, section 1602 provides:
                “It shall be the duty of any officer, agent, or other person authorized by law to make
            seizures of merchandise or baggage subject to seizure for violation of the customs laws,
            to report every such seizure immediately to the appropriate customs officer for the
            district in which such violation occurred, and to turn over and deliver to such customs
            officer any vessel, vehicle, aircraft, merchandise, or baggage seized by him, and to report
            immediately to such customs officer every violation of the customs laws.” 19 U.S.C.
            § 1602 (2006).
       So, seizure or no seizure, section 1602 aims to ensure that information travels promptly from
       the law-enforcement officer to the customs officer for the district. The law-enforcement
       officer immediately must report to the customs officer not only “every seizure” but also
       “every violation.”
¶ 54        Section 1603(b) in turn obliges the customs officer to communicate promptly with the
       prosecutor. (And for purposes of the incorporation of sections 1602 and 1603(b) into section
       881 of title 21 (21 U.S.C. § 881 (2006)), one should substitute, for the term “custom officer,”
       the phrase “such officers, agents, or other persons as may be authorized or designated for that
       purpose by the Attorney General” (21 U.S.C. § 881(d) (2006)).) Section 1603(b) provides:
            “Whenever a seizure of merchandise for violation of the customs laws is made, or a
            violation of the customs laws is discovered, and legal proceedings by the United States
            attorney in connection with such seizure or discovery are required, it shall be the duty of
            the appropriate customs officer to report promptly such seizure or violation to the United
            States attorney for the district in which such violation has occurred, or in which such
            seizure was made, and to include in such report a statement of all the facts and
            circumstances of the case within his knowledge, with the names of the witnesses and a
            citation to the statute or statutes believed to have been violated, and on which reliance
            may be had for forfeiture or conviction.” 19 U.S.C. § 1603(b) (2006).
       Again, section 1603(b) requires the prompt reporting not only of “seizures” but also of
       “violations.”
¶ 55        Now compare section 5 of the Act, which provides as follows:
            “The law enforcement agency seizing property for forfeiture *** shall, within 52 days
            of seizure, notify the State’s Attorney for the county in which an act or omission giving
            rise to the forfeiture occurred or in which the property was seized of the seizure of the
            property and the facts and circumstances giving rise to the seizure and shall provide the
            State’s Attorney with the inventory of the property and its estimated value. When the
            property seized for forfeiture is a vehicle, the law enforcement agency seizing the
            property shall immediately notify the Secretary of State that forfeiture proceedings are
            pending regarding such vehicle.” 725 ILCS 150/5 (West 2006).

                                                -14-
¶ 56       The significant difference between sections 1602 and 1603(b), on the one hand, and
       section 5, on the other hand, is that sections 1602 and 1603(b) each have two different
       triggers of the officer’s duty to promptly pass along information: a “seizure” and a
       “violation.” Thus, if the officer seizes property, the officer must promptly report. Also, if the
       officer becomes aware of a violation but seizes no property (the situation in Good), the
       officer must promptly report. Section 5, by contrast, has only one trigger: a “seizure”–and
       this seizure ultimately leads to the issuance of the notice of pending forfeiture in section
       6(A). It follows, as the Supreme Court held in Good, that sections 1602 through 1604 can
       be directory, namely, when the police and prosecutor are aware of someone’s drug violation
       but the government possesses none of that person’s property. In that circumstance, moving
       the investigation along can serve only the economic interest of the government. Because
       sections 5 and 6(A), though, are triggered only by a seizure (more precisely, section 6(A) is
       triggered by the receipt of a notice of seizure, which in turn was triggered by a seizure), the
       cumulative 97-day deadline that they create necessarily has, as one of its purposes, the
       protection of the owner. Hence, that deadline is mandatory.

¶ 57                                   III. CONCLUSION
¶ 58       For the foregoing reasons, we affirm the trial court’s judgment.
¶ 59       Affirmed.




                                                 -15-